Exhibit 10.2

Execution Version

 

MORGAN STANLEY SENIOR
FUNDING, INC.

1585 Broadway

New York, New York 10036

  

J.P. MORGAN SECURITIES

LLC

JPMORGAN CHASE BANK,

N.A.

383 Madison Avenue

New York, New York 10179

  

UBS SECURITIES LLC

299 Park Avenue

New York, New York 10171

 

UBS LOAN FINANCE LLC

677 Washington Boulevard

Stamford, Connecticut 06901

July 11, 2011

ELECTRONIC ARTS INC.

209 Redwood Shores Parkway

Redwood City, California 94065

Attention:  Eric Brown, Chief Financial Officer

Project Plumpjack

Commitment Letter

$550 million Bridge Facility

Ladies and Gentlemen:

Electronic Arts Inc. (“you” or the “Borrower”) has advised Morgan Stanley Senior
Funding, Inc. (“MSSF”), J.P. Morgan Securities LLC (“JPMS”), JPMorgan Chase
Bank, N.A. (“JPMCB”), UBS Securities LLC (“UBSS”) and UBS Loan Finance LLC
(“UBS” and, together with MSSF, JPMS, JPMCB and UBSS, “we”, “us” or the
“Commitment Parties”) that you intend to acquire (the “Acquisition”) 100% of the
outstanding capital stock of a company previously identified to us and
code-named Plumpjack (the “Target”) pursuant to a merger agreement (the
“Acquisition Agreement”) between you and the Target. After giving effect to the
Acquisition, Target will become a direct or indirect wholly-owned subsidiary of
the Borrower. All references to “dollars” or “$” in this Commitment Letter (as
defined below) are references to United States dollars.

We understand that the total financing required to effect the Acquisition and to
pay the fees and expenses incurred in connection therewith shall be
approximately $550 million and shall be provided solely from:

(i) the borrowing or issuance by the Borrower of loans or securities (the
“Permanent Financing”); and/or

(ii) if and to the extent that the Borrower is unable to complete the Permanent
Financing, or is unable to obtain Permanent Financing with an aggregate
principal amount of at least $550 million, the incurrence of senior unsecured
bridge loans (the “Bridge Loans”) under a senior bridge facility (the “Bridge
Facility”), of $550 million (or, if less, $550 million minus the



--------------------------------------------------------------------------------

aggregate principal amount of Permanent Financing so borrowed or issued by the
Borrower not later than the date of the borrowing of the Bridge Loans) (such
amount, the “Bridge Amount”), as described in the summary of terms and
conditions attached hereto as Exhibit A (the “Term Sheet”).

The Acquisition, the entering into of this Commitment Letter (as defined below),
the receipt of Permanent Financing and/or the borrowings under the Bridge
Facility and the related transactions contemplated by the foregoing as well as
the payment of fees, commissions and expenses in connection with each of the
foregoing, are collectively referred to as the “Transactions.” No other
financing will be required for the Transactions.

1. Commitments. Each of MSSF, JPMCB and UBS is pleased to commit to provide 60%,
20% and 20%, respectively, of the Bridge Facility subject to and on the terms
and conditions set forth herein and in the Term Sheet and the additional
conditions attached as Exhibit B (the “Conditions Term Sheet” and, together with
the Term Sheet, the “Term Sheets” and, the Term Sheets together with this
agreement and the Fee Letter (as defined below), the “Commitment Letter”). It is
agreed that MSSF, JPMS and UBSS will act as joint lead arrangers, joint
book-runners and joint syndication agents for the Bridge Facility (in such
capacity, each a “Lead Arranger” and, collectively, the “Lead Arrangers”) and
MSSF will act as administrative agent for the Bridge Facility (in such capacity,
the “Administrative Agent”). It is understood and agreed that MSSF and its
affiliates will have “lead left” placement on all marketing materials relating
to the Bridge Facility and will perform the duties and exercise the authority
customarily performed and exercised by them in such role, including acting as
sole manager of the physical books. It is further agreed that no additional
advisors, agents, co-agents, arrangers or bookmanagers will be appointed and no
Lender (as defined below) will receive compensation with respect to the Bridge
Facility outside the terms contained in this Commitment Letter and the fee
letter (the “Fee Letter”) executed simultaneously herewith in order to obtain
its commitment to participate in the Bridge Facility, in each case unless you
and we so agree.

You agree that the closing date of the Transactions including the closing of the
Bridge Facility and, if applicable, the borrowing or issuance of the Permanent
Financing (the “Closing Date”) shall be a date mutually agreed upon between you
and us, but in any event shall not occur until all of the terms and conditions
in this Commitment Letter (including the conditions to initial funding) have
been satisfied or waived. The commitments and other obligations of the
Commitment Parties hereunder are subject to the satisfaction or waiver of the
conditions described or set forth in Exhibit B hereto.

Notwithstanding anything in this Commitment Letter, the Fee Letter or any other
letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations relating to the
Borrower, the Target and their respective subsidiaries and businesses the
accuracy of which shall be a condition to availability of the Bridge Facility on
the Closing Date shall be (A) such of the representations made by the Target in
the Acquisition Agreement that are material to the interests of the Lenders, but
only to the extent that you have the right to terminate your obligations under
the Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (B) the
Specified Representations (as defined below) and (ii) the terms of the Bridge
Documentation shall be in a form such that they do not impair availability of
the Bridge Facility on the Closing Date if the conditions set forth in this
Commitment Letter are satisfied. For purposes hereof, “Specified
Representations” means the representations and warranties as to due
organization, corporate power and authority; the due authorization, execution,
delivery and enforceability of the Bridge Documentation; the Bridge
Documentation not conflicting with charter documents, law or contracts; solvency
of the Borrower and its subsidiaries, taken as a whole after giving effect to
the Transactions, as of the Closing Date; Federal Reserve margin regulations;
Investment Company Act; and Patriot Act.



--------------------------------------------------------------------------------

2. Syndication. The Lead Arrangers reserve the right, prior to or after
execution of the definitive credit documentation for the Bridge Facility, to
syndicate all or part of each of the Commitment Parties’ commitments for the
Bridge Facility to one or more financial institutions or institutional lenders
in consultation with you. Notwithstanding the Lead Arrangers’ right to syndicate
the Bridge Facility and receive commitments with respect thereto, (i) none of
the Commitment Parties will be relieved, released or novated from all or any
portion of their respective commitments hereunder prior to the initial funding
under the Bridge Facility, (ii) no assignment or novation by any Commitment
Party shall become effective as between you and the Commitment Parties with
respect to all or any portion of any Commitment Party’s commitments in respect
of the Bridge Facility until the Closing Date and (iii) unless you otherwise
agree in writing, each Commitment Party shall retain exclusive control over all
rights and obligations with respect to its commitments in respect of the Bridge
Facility, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred.
Without limiting your obligations to assist with syndication efforts as set
forth herein, the Commitment Parties agree that completion of such syndication
is not a condition to their respective commitments hereunder.

The Lead Arrangers intend to commence syndication efforts promptly after the
execution of this Commitment Letter by you and you agree to actively assist the
Lead Arrangers in achieving a syndication in respect of the Bridge Facility that
is reasonably satisfactory to the Lead Arrangers. Such syndication will be
accomplished by a variety of means, including direct contact during the
syndication for the Bridge Facility between senior management and advisors of
the Target and the proposed syndicate members for the Bridge Facility (such
members being referred to as the “Lenders”). The Lead Arrangers will manage all
aspects of the syndication in consultation with you, including the timing, scope
and identity of potential lenders, any agency or other title designations or
roles awarded to any potential lender, any compensation provided to each
potential lender from the amount paid to the Lead Arrangers pursuant to this
Commitment Letter and the Fee Letter and the final allocation of the commitments
in respect of the Bridge Facility among the Lenders.

To assist the Lead Arrangers in their syndication efforts, you hereby covenant
and agree:

(a) to provide and cause you and your advisors to provide, and use commercially
reasonable efforts to cause the Target, its subsidiaries and its advisors to
provide, the Lead Arrangers upon request with all information requested by the
Lead Arrangers that is deemed customary and reasonably necessary by the Lead
Arrangers to achieve a syndication in respect of the Bridge Facility, including
but not limited to the Projections (as defined below) and financial and other
information, reports, memoranda and evaluations prepared by you, the Target or
its subsidiaries or your or their respective advisors;

(b) to assist us in the preparation of one or more confidential information
memoranda (including public and private versions thereof) and other customary
marketing materials, in each case in form and substance customary for
transactions of this type and otherwise satisfactory to the Lead Arrangers, to
be used in connection with the syndication of the Bridge Facility;

(c) to use commercially reasonable efforts to ensure that the syndication
efforts of the Lead Arrangers benefit materially from your existing lending and
banking relationships and from the existing lending and banking relationships of
the Target and its subsidiaries; and

(d) to otherwise assist the Lead Arrangers in their syndication efforts,
including by making available your and the Target’s officers, representatives
and advisors, in each case from time to time and to attend and make
presentations regarding the business and prospects of the Borrower at one or
more meetings of Lenders.



--------------------------------------------------------------------------------

Without limitation of the foregoing, prior to and until the earlier of
(i) completion of the syndication of the Bridge Facility (as determined by the
Commitment Parties and notified in writing to you) and (ii) the 60th day after
the funding (if any) of the Bridge Facility (the “Syndication End Date”), there
shall be no competing issues of debt securities or commercial bank or other debt
facilities or securitizations (including any renewals or refinancing thereof) by
the Borrower, the Target or any of their respective subsidiaries or affiliates
being discussed, attempted, offered, placed or arranged (other than the
Permanent Financing) without the prior written consent of the Commitment
Parties, including renewals or refinancing of any existing debt (it being
understood that this condition shall survive the Closing Date as a covenant
until the Syndication End Date).

3. Information. You represent and warrant that (a) all written information
(other than the Projections referred to below or forward-looking information and
information of a general economic or industry specific nature) that has been or
will hereafter be made available by or on behalf of you, the Borrower, the
Target or by any of your or their respective agents or representatives in
connection with the Transactions (the “Information”) to the Commitment Parties
or any of their respective affiliates, agents or representatives or to any
Lender or any potential Lender, taken as a whole and taken as a whole together
with the Borrower’s filings with the Securities and Exchange Commission, is and
will be complete and correct in all material respects and does not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading in
the light of the circumstances under which such statements were or are made and
(b) all financial projections (the “Projections”), if any, that have been or
will be prepared by you or on your behalf or by any of your representatives and
made available to the Commitment Parties or any of their respective affiliates,
agents or representatives or to any Lender or any potential Lender in connection
with the Transactions have been or will be prepared in good faith based upon
reasonable assumptions (it being understood that such projections are subject to
significant uncertainties and contingencies and that no assurance can be given
that any particular projections will be realized and that variances between
actual results and projected results can be material). You agree that, if at any
time prior to the Closing Date and, if requested by us, for such period (not to
exceed 60 days) thereafter as is necessary to complete the syndication of the
Bridge Facility, any of the representations or warranties in the preceding
sentence would be incorrect in any material respect if the Information or
Projections were being furnished, and such representations and warranties were
being made, at such time, then you will use commercially reasonable efforts to
promptly supplement, or cause to be supplemented, the Information and
Projections so that such representations and warranties will be correct in all
material respects at such time. You also agree to promptly advise the Lead
Arrangers, the Commitment Parties and the Lenders of all developments of which
the Borrower is aware that materially affects the Borrower, the Target, any of
their respective subsidiaries or affiliates or the Transactions. You agree that,
in issuing the commitments hereunder and in arranging and syndicating the Bridge
Facility, we will be entitled to use and rely on the Information and the
Projections furnished by you or on your behalf or on behalf of the Target
without independent verification thereof.

You agree that the Lead Arrangers may make available any Information and
Projections (collectively, the “Company Materials”) to potential Lenders by
posting the Company Materials on IntraLinks, the Internet or another similar
electronic system (the “Platform”). You further agree to assist, at the request
of the Lead Arrangers, in the preparation of a version of a confidential
information memorandum and other marketing materials and presentations to be
used in connection with the syndication of the Bridge Facility, consisting
exclusively of information or documentation that is either (i) publicly
available (or contained in any prospectus or other offering memorandum for the
Permanent Financing) or (ii) not material with respect to the Borrower, the
Target or their respective subsidiaries or any of their respective securities
for purposes of foreign, United States federal and state securities laws (all
such information and documentation being “Public Lender Information”). Any
information and documentation that is not Public Lender Information is referred
to herein as “Private Lender Information.” You



--------------------------------------------------------------------------------

further agree that each document to be disseminated by the Lead Arrangers to any
Lender or potential Lender in connection with the syndication of the Bridge
Facility will be identified by you as either (i) containing Private Lender
Information or (ii) containing solely Public Lender Information. You acknowledge
that the following documents will contain solely Public Lender Information:
(i) drafts and final definitive documentation with respect to the Bridge
Facility; (ii) administrative materials prepared by the Lead Arrangers for
potential Lenders (e.g. a lender meeting invitation, allocation and/or funding
and closing memoranda); and (iii) notification of changes in the terms of the
Bridge Facility.

4. Costs, Expenses and Fees. You agree to pay or reimburse the Lead Arrangers,
the Administrative Agent and the Commitment Parties for all reasonable and
documented costs and out-of-pocket expenses incurred by the Lead Arrangers, the
Administrative Agent and the Commitment Parties or their respective affiliates
(whether incurred before or after the date hereof) in connection with the Bridge
Facility and the preparation, negotiation, execution and delivery of this
Commitment Letter and Fee Letter and the Bridge Documentation, including without
limitation, the reasonable and documented fees and disbursements of a single
legal counsel, regardless of whether any of the Transactions is consummated. You
further agree to pay all reasonable and documented costs and out-of-pocket
expenses of the Lead Arrangers, the Administrative Agent and the Commitment
Parties and their respective affiliates (including, without limitation, the
reasonable and documented fees and disbursements of legal counsel) incurred in
connection with the enforcement of any of its rights and remedies hereunder
(provided that you shall not be responsible hereunder for the fees and expenses
of more than one counsel in connection with any such enforcement action in the
same jurisdiction). In addition, you hereby agree to pay when and as due the
fees described in the Fee Letter. Once paid, such fees shall not be refundable
under any circumstances, except as set forth in the Fee Letter. The terms of the
Fee Letter are an integral part of each Commitment Party’s commitment hereunder
and constitute part of this Commitment Letter for all purposes hereof, and
compliance with the terms thereof is a condition precedent to each Commitment
Party’s commitment hereunder.

5. Indemnity. You agree to indemnify and hold harmless each of the Lead
Arrangers, the Administrative Agent and Lenders and their respective affiliates
(including, without limitation, controlling persons) and each director, officer,
employee, advisor, agent, affiliate, successor, partner, representative and
assign of each of the forgoing (each an “Indemnified Person”) from and against
any and all actions, suits, investigation, inquiry, claims, losses, damages,
liabilities, expenses or proceedings of any kind or nature whatsoever which may
be incurred by or asserted against or involve any such Indemnified Person as a
result of or arising out of or in any way related to or resulting from this
Commitment Letter, the Fee Letter, the Bridge Facility, the use of proceeds
thereof, the Transactions or the other transactions contemplated thereby
(regardless of whether any such Indemnified Person is a party thereto and
regardless of whether such matter is initiated by a third party or otherwise)
(any of the foregoing, a “Proceeding”), and you agree to reimburse each
Indemnified Person within 15 days of written demand for any reasonable and
documented legal or other out-of-pocket expenses incurred in connection with
investigating, defending, preparing to defend or participating in any such
Proceeding; provided, however, that no Indemnified Person will be indemnified
for any such cost, expense or liability (a) to the extent determined by a
judgment of a court of competent jurisdiction to have resulted from (i) the
gross negligence or willful misconduct of such Indemnified Person, (ii) a
material breach by such Indemnified Person of its express obligations under this
Commitment Letter or (iii) any settlement entered into by such Indemnified
Person without the Borrower’s consent (which consent shall not be unreasonably
withheld, delayed or conditioned) or (b) arising out of or in connection with
any claim, litigation, investigation or proceeding that does not involve an act
or omission of the Borrower or any of its affiliates or agents or the
performance by any Commitment Party or its affiliates of its role as agent or
arranger of the Bridge Facility and that is brought by one Indemnified Person
against another Indemnified Person. In no event shall you be responsible
hereunder for the fees and expenses of more than one counsel for all Indemnified
Persons in connection with an action, claim, suit, investigation or proceeding
in the same jurisdiction. In the case of any



--------------------------------------------------------------------------------

Proceeding to which the indemnity in this paragraph applies, such indemnity and
reimbursement obligations shall be effective, whether or not such Proceeding is
brought by you, the Target, any of your or their respective securityholders or
creditors, an Indemnified Person or any other person, or an Indemnified Person
is otherwise a party thereto and whether or not any aspect of the Commitment
Letter, the Fee Letter, the Bridge Facility or any of the Transactions is
consummated. Notwithstanding any other provision of this Commitment Letter,
(i) no Indemnified Person shall be responsible or liable for damages arising
from the unauthorized use by others of information or other materials obtained
through internet, electronic, telecommunications or other information
transmission and (ii) no Indemnified Person shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to you, the Target, or any
of your or their respective securityholders or creditors arising out of, related
to or in connection with the Commitment Letter, the Fee Letter, the Bridge
Facility or any of the Transactions or the other transactions contemplated
thereby, except to the extent of direct (as opposed to special, indirect,
consequential or punitive) damages determined in a judgment by a court of
competent jurisdiction to have resulted from such Indemnified Person’s gross
negligence or willful misconduct, and it is further agreed that the Indemnified
Person shall have liability only to you (as opposed to any other person).

You will not, without the prior written consent of the Indemnified Person,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is a party thereto) unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each Indemnified Person from all liability arising out of such
Proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such Indemnified
Person.

6. Confidentiality. This Commitment Letter is furnished solely for your benefit,
and may not be relied upon or enforced by any other person or entity other than
the parties hereto, the Lenders and the Indemnified Persons. This Commitment
Letter is delivered to you on the condition that neither the existence of this
Commitment Letter nor the Fee Letter nor any of their contents shall be
disclosed, directly or indirectly, to any other person or entity except (i) to
your directors, officers, employees and advisors and the directors, officers and
advisors of the Target, in each case on a “need-to-know” basis and only in
connection with the evaluation of the Transactions, (ii) as may be compelled in
a judicial or administrative proceeding or as otherwise required by law,
(iii) in the case of this Commitment Letter and the contents hereof (but not the
Fee Letter and the contents thereof), as you may determine is reasonably
advisable to comply with your obligations under securities and other applicable
laws and regulations, and (iv) in the case of this Commitment Letter, to any
ratings agency on a confidential basis (but not the Fee Letter and the contents
thereof unless redacted in a form acceptable to the Commitment Parties in their
sole discretion). Each Commitment Party shall maintain the confidentiality of
the information received from you or any of your subsidiaries that is not
available to that Commitment Party on a nonconfidential basis prior to
disclosure by you or any of your subsidiaries, except that information may be
disclosed (a) to its affiliates and to its and its affiliates’ respective
managers, administrators, trustees, partners, directors, members, officers,
employees, agents, advisors and other representatives who are involved in the
transactions contemplated hereby or otherwise have a need to know (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over it, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Commitment Letter or any assignee or
participant or prospective assignee or participant under the Bridge Facility,
(e) in connection with the administration of this Commitment Letter, (f) with
your consent or (g) to the extent such information (x) becomes publicly
available other than as a result of a breach of this provision or any other
breach of an obligation of confidentiality or (y) become available on a
non-confidential basis to the Commitment Party from a source other than you. Any
person required to maintain the confidentiality of



--------------------------------------------------------------------------------

information as provided in the preceding sentence shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such information as such
person would accord to its own confidential information, but in no event less
than a reasonable degree of care. Notwithstanding any other provision of this
Commitment Letter, the obligations under this Section 6 shall terminate on the
second anniversary of the date hereof.

7. Patriot Act. We hereby notify you that pursuant to the requirements of the
USA Patriot Act, Title III of Pub. L. 107-56 (as amended, the “Patriot Act”), we
and the other Lenders are required to obtain, verify and record information that
identifies the Borrower, the Target and their respective subsidiaries, which
information includes the name, address, tax identification number and other
information regarding them that will allow any of us or such Lender to identify
the Borrower and the Target in accordance with the Patriot Act. This notice is
given in accordance with the requirements of the Patriot Act and is effective on
behalf of each Commitment Party and each other Lender.

8. Governing Law etc. This Commitment Letter and the Fee Letter shall be
governed by, and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of law to the extent that the
application of the laws of another jurisdiction will be required thereby. Any
right to trial by jury with respect to any claim, action, suit or proceeding
arising out of or contemplated by this Commitment Letter and/or the related Fee
Letter is hereby waived. The parties hereto hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of the federal and New York
State courts located in the City of New York, Borough of Manhattan (and
appellate courts thereof) in connection with any dispute related to this
Commitment Letter or the Fee Letter or any matters contemplated hereby or
thereby and agree that any service of process, summons, notice or document by
registered mail addressed to such party shall be effective service of process
for any suit, action or proceeding relating to any such dispute. The parties
hereto irrevocably and unconditionally waive any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought in an
inconvenient forum. A final judgment in any such suit, action or proceeding may
be enforced in any jurisdiction by suit on the judgment or in any other manner
provided by law. Nothing herein will affect the right of any party hereto to
serve legal process in any other manner permitted by law or affect such party’s
right to bring any suit, action or proceeding against any other party hereto or
its or their property in the courts of other jurisdictions for purposes of
enforcing a judgment received in accordance with the foregoing provisions of
this paragraph.

9. Other Activities; No Fiduciary Relationship; Other Terms.

As you know, each of the Commitment Parties (in this paragraph, including its
respective affiliates) is a full service securities firm engaged, either
directly or indirectly through its affiliates in various activities, including
securities trading, investment management, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, each Commitment Party
or its respective affiliates may actively trade the debt and equity securities
(or related derivative securities) of the Borrower or other companies which may
be the subject of the arrangements contemplated by this Commitment Letter for
their own account and for the accounts of their customers and may at any time
hold long and short positions in such securities. Each Commitment Party or its
respective affiliates may also co-invest with, make direct investments in, and
invest or co-invest client monies in or with funds or other investment vehicles
managed by other parties, and such funds or other investment vehicles may trade
or make investments in securities or other debt obligations of the Borrower or
other companies which may be the subject of the arrangements contemplated by
this Commitment Letter.



--------------------------------------------------------------------------------

The Lead Arrangers, the Administrative Agent and the Commitment Parties and
their respective affiliates may have economic interests that conflict with those
of the Target or the Borrower and may provide financing or other services to
parties whose interests conflict with yours. You agree that each Lead Arranger,
the Administrative Agent and each Commitment Party will act under this agreement
as an independent contractor and that nothing in this Commitment Letter or the
Fee Letter or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Lead
Arrangers, the Administrative Agent and the Commitment Parties on the one hand
and the Target or the Borrower, or their respective management, stockholders or
affiliates on the other hand. You acknowledge and agree that (i) the
transactions contemplated by this Commitment Letter and the Fee Letter are
arm’s-length commercial transactions between the Lead Arrangers, the
Administrative Agent and the Commitment Parties, on the one hand, and you, on
the other, (ii) in connection therewith and with the process leading to such
transaction, each Commitment Party is acting solely as a principal and not as a
fiduciary of the Borrower, its management, stockholders, creditors or any other
person, (iii) the Lead Arrangers, the Administrative Agent and the Commitment
Parties have not assumed an advisory or fiduciary responsibility in favor of you
with respect to the Transactions or the process leading thereto (irrespective of
whether the Lead Arrangers, the Administrative Agent or the Commitment Parties
or any of their respective affiliates had advised or is currently advising you
on other matters) or any other obligation to you except the obligations
expressly set forth in this Commitment Letter and the Fee Letter and (iv) you
have consulted your own legal and financial advisors to the extent you deem
appropriate.

You further acknowledge and agree that you and your respective subsidiaries are
responsible for making your own independent judgment with respect to the
Transactions and the process leading thereto. In addition, please note that the
Lead Arrangers, the Administrative Agent and the Commitment Parties and their
respective affiliates do not provide accounting, tax or legal advice. You and
your respective subsidiaries agree that you will not claim that the Lead
Arrangers, the Administrative Agent or the Commitment Parties or any of their
respective affiliates has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to you or your subsidiaries, in connection
with the Transactions or the process leading thereto.

We reserve the right to employ the services of one or more of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to such affiliates certain fees payable to us in such manner
as we and such affiliates may agree in our sole discretion. You also agree that
the Commitment Parties may at any time and from time to time assign all or any
portion of its respective commitments hereunder to one or more of its respective
affiliates. You acknowledge that the Commitment Parties may share with any of
their respective affiliates, and such affiliates may share with the Commitment
Parties, any information related to the Transactions, you, the Target, any of
your or their subsidiaries or any of the matters contemplated hereby in
connection with the Transactions; provided, however, that we shall not, and
shall cause our affiliates not to, use confidential information obtained from
you except in connection with our services to and relationships with you or as
otherwise provided by Section 6 hereof.

10. Acceptance, Termination, Amendment, etc. Please indicate your acceptance of
the terms of this Commitment Letter and the Fee Letter by returning to us
executed counterparts hereof and thereof by no later than 5:00 p.m., New York
time, on July 18, 2011. Thereafter, the commitments and other obligations of the
Commitment Parties set forth in this Commitment Letter shall automatically
terminate unless each of the Lenders shall in their discretion agree to an
extension, upon the earliest to occur of (i) the execution and delivery of
Bridge Documentation by all of the parties thereto and the consummation of the
Acquisition;(ii) October 11, 2011, if the Bridge Documentation shall not have
been executed and delivered by all such parties thereto; and (iii) the date of
termination or abandonment of the Acquisition Agreement. In addition, each of
the Commitment Parties’ commitments hereunder to provide



--------------------------------------------------------------------------------

the Bridge Facility will terminate upon the borrowing or issuance of the
Permanent Financing in an aggregate principal amount of at least $550 million.

This Commitment Letter and the Fee Letter constitute the entire agreement and
understanding between you and your subsidiaries and affiliates and the
Commitment Parties with respect to the Bridge Facility and supersedes all prior
written or oral agreements and understandings relating to the specific matters
hereof. No individual has been authorized by any of the Commitment Parties or
any of their respective affiliates to make any oral or written statements that
are inconsistent with this Commitment Letter or the Fee Letter.

Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter. Delivery of an executed counterpart of a signature page to
this Commitment Letter and the Fee Letter by facsimile or electronic .pdf shall
be effective as delivery of a manually executed counterpart of this Commitment
Letter and the Fee Letter. This Commitment Letter and the Fee Letter may be
executed in any number of counterparts, and by the different parties hereto on
separate counterparts, each of which counterpart shall be an original, but all
of which shall together constitute one and the same instrument. The provisions
of Section 2, 3, 4, 5, 6, 8, 9 and this Section 10 shall survive termination of
this Commitment Letter, provided that Sections 2 and 3 shall survive only if the
Closing Date occurs. This Commitment Letter may not be amended or any provision
hereof waived or modified except by an instrument in writing signed by the
parties hereto. This Commitment Letter shall not be assignable by you without
our prior written consent and any purported assignment without such consent
shall be null and void. Notwithstanding anything herein to the contrary, this
Commitment Letter is intended to be solely for the benefit of the parties hereto
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto (and any Indemnified Persons).

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

We are pleased to have given the opportunity to assist you in connection with
the financing for the Transactions.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC.

By:

 

/s/ Andrew Earls

  Name:  Andrew Earls   Title:     Authorized Signatory



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC

By:

 

    /s/ Natalia Klykova

      Name: Natalia Klykova       Title: Executive Director

JPMORGAN CHASE BANK, N.A.

By:

 

    /s/ Peter B. Thauer

      Name: Peter B. Thauer       Title: Executive Director



--------------------------------------------------------------------------------

UBS SECURITIES LLC By:  

    /s/ David W. Barth

Name:   David W. Barth Title:   Managing Director, High Yield Capital Markets

By:  

    /s/ Michael Lawton

  Name: Michael Lawton   Title: Director UBS LOAN FINANCE LLC

By:  

    /s/ David W. Barth

Name:   David W. Barth Title:   Managing Director, High Yield Capital Markets

By:  

    /s/ Michael Lawton

  Name: Michael Lawton   Title: Director



--------------------------------------------------------------------------------

Agreed to and accepted as of

the date first written above:

 

ELECTRONIC ARTS INC.   By:  

    /s/ Eric Brown

      Name: Eric Brown       Title: Executive Vice President, Chief Financial
Officer



--------------------------------------------------------------------------------

EXHIBIT A

$550 MILLION SENIOR UNSECURED BRIDGE FACILITY

SUMMARY OF TERMS AND CONDITIONS

All capitalized terms used herein but not defined shall have the meanings
provided in the Commitment Letter to which this Summary of Terms and Conditions
is attached.

 

Borrower:

Electronic Arts Inc. (the “Borrower”). The Borrower will own all of the capital
stock of the Target, directly or through a wholly-owned subsidiary, on the
Closing Date.

 

Administrative Agent:

Morgan Stanley Senior Funding, Inc. (“MSSF” or the “Administrative Agent”).

Lead Arrangers;

Joint Bookrunners:

Each of Morgan Stanley Senior Funding, Inc., J.P. Morgan Securities LLC and UBS
Securities LLC (in such capacity, each a “Lead Arranger” and, collectively, the
“Lead Arrangers”).

 

Lenders:

MSSF and a syndicate of financial institutions and institutional lenders
arranged by the Lead Arrangers in consultation with the Borrower.

 

Ranking:

The Bridge Loans will rank senior to all subordinated indebtedness of the
Borrower and will rank pari passu to all senior debt of the Borrower.

 

Guarantors:

The Bridge Facility will be guaranteed on a senior basis by each of the
Borrower’s existing and subsequently acquired or organized direct and indirect
wholly-owned material subsidiaries (each having in excess of 5% of the
consolidated assets or revenue of the Borrower), other than subsidiaries
organized and existing outside of the United States (each a “Guarantor” and,
collectively, the “Guarantors”), provided that the consolidated assets and
revenues of the Borrower and Guarantors (excluding subsidiaries that are not
Guarantors) shall not be less than 75% of the consolidated assets and revenues
of the Borrower and all of its domestic subsidiaries. The guarantees will rank
senior to all subordinated indebtedness of a Guarantor and will rank pari passu
to all other senior indebtedness of such Guarantor.

 

Bridge Facility:

A senior unsecured increasing rate bridge facility (the “Bridge Facility”) with
loans in an aggregate principal amount equal to the excess of (i) $550 million
over (ii) the aggregate principal amount of loans or securities (the “Permanent
Financing”) (if any) issued by the Borrower after the date of the Commitment
Letter but not later than the Closing Date (such amount, the “Bridge Committed
Amount”).



--------------------------------------------------------------------------------

Maturity and Amortization:

The Bridge Facility shall mature on the first anniversary of the Closing Date
(the “Maturity Date”). There shall be no amortization in respect of the Bridge
Loans.

 

Purpose and Availability:

Upon satisfaction or waiver of the conditions precedent to drawing to be
specified in the Bridge Documentation (which shall be as specified in Section 1
of the Commitment Letter), the Bridge Facility will be available in a single
borrowing on the Closing Date in an amount not in excess of the Bridge Committed
Amount, and shall be utilized (a) to finance the Acquisition and (b) to pay fees
and expenses incurred in connection with the Transactions. Once repaid, no
amount of the Bridge Loans may be reborrowed.

 

Security:

None.

 

Interest:

The Bridge Loans will accrue interest at a rate per annum equal to the
three-month London Interbank Offered Rate (“LIBOR”) as determined by the
Administrative Agent for a corresponding U.S. dollar deposit amount (adjusted
quarterly) plus a spread (the “Spread”) in effect from time to time. The Spread
will initially be 162.5 basis points, and will increase by an incremental 25
basis points on each of the 90th day, the 180th day and the 270th day after the
Closing Date (each, an “Increase Date”). LIBOR will be adjusted for maximum
statutory reserve requirements (if any).

 

  Interest on the Bridge Loans will be payable in arrears on each Increase Date
and on the Maturity Date. Calculation of interest shall be on the basis of
actual days elapsed in a year of 360 days.

 

Default Interest:

Upon the occurrence and during the continuance of a payment default, interest
will accrue on the amount of any loan or other amount outstanding under the
Bridge Facility at a rate of 2.0% per annum plus the interest rate otherwise
applicable to the loans under the Bridge Facility and will be payable on demand.

 

Mandatory Prepayments:

The Borrower will be required to prepay Bridge Loans in an amount equal to:
(a) 100% of the net cash proceeds received from the sale or other disposition of
all or any part of the assets of the Borrower or any of its subsidiaries after
the Closing Date (including deemed dispositions through casualty insurance and
similar events) other than sales of inventory in the ordinary course of business
and other exceptions to be agreed and other than amounts reinvested in assets to
be used in the Borrower’s business within 12 months of such disposition and
(b) 100% of the net cash proceeds received by the Borrower or any of its
subsidiaries from the issuance after the Closing Date of any (i) Permanent
Financing or, (ii) with exceptions to be agreed, other long-term debt financing.



--------------------------------------------------------------------------------

Optional Prepayments:

The Bridge Loans may be prepaid, in whole or in part, at the option of the
Borrower, at any time with prior notice, at par plus accrued and unpaid interest
and breakage costs and in minimum amounts to be agreed.

Conditions Precedent to

Funding:

Conditions precedent to borrowing under the Bridge Facility shall be limited to
those set forth in Exhibit B to the Commitment Letter.

 

Representations and Warranties:

Representations and warranties applicable to the Borrower and its subsidiaries
shall be limited to the following (with customary qualifications): corporate
existence; corporate power and authority; non-contravention and enforceability
of the Bridge Documentation; no conflicts with law or contractual obligations;
accuracy and completeness of financial and other information (including pro
forma financial information); no material adverse change; compliance with
applicable laws and regulations, including ERISA, environmental laws and Federal
Reserve regulations; accuracy and completeness of disclosure, absence of
undisclosed liabilities; consents; ownership of property; no liens; absence of
burdensome restrictions; intellectual property; Patriot Act and anti-terrorism
law compliance; subsidiaries; status as senior debt; no material litigation;
inapplicability of the Investment Company Act of 1940; solvency as of the
Closing Date; payment of taxes and other obligations; and no default or event of
default.

 

Affirmative Covenants:

Affirmative covenants, applicable to the Borrower and its subsidiaries, shall be
limited to the following (subject to thresholds, limitations and/or exceptions
to be negotiated and reflected in the Bridge Documentation): delivery of
certified quarterly and audited annual financial statements, accountants’
letters, reports to shareholders, notices of defaults, litigation and other
material events, compliance certificates and other information customarily
supplied in a transaction of this type; compliance with applicable laws and
regulations, including ERISA, environmental laws and Federal Reserve
regulations; payment of taxes and other obligations; maintenance of appropriate
and adequate insurance; use of proceeds; preservation of corporate existence,
rights (charter and statutory), franchises, permits, licenses and approvals;
annual visitation and inspection rights; keeping of proper books and records;
maintenance of properties; performance of material contracts; and commercially
reasonable efforts to maintain public corporate credit/family ratings of the
Borrower, in each case on customary terms.

 

Negative Covenants:

Negative covenants, applicable to the Borrower and its subsidiaries, shall be
limited to the following (subject to thresholds and/or exceptions to be
negotiated and reflected in the Bridge Documentation):



--------------------------------------------------------------------------------

  1. Limitations on liens.

 

  2. Limitations on debt (including, without limitation, guaranties and other
contingent obligations, and including the subordination of all intercompany
indebtedness on terms satisfactory to the Lenders) and any prepayment,
redemption or repurchase of such debt.

 

  3. Limitations on sale-leaseback transactions.

 

  4. Limitations on mergers, consolidations and acquisitions.

 

  5. Limitations on sales, transfers and other dispositions of assets.

 

  6. Limitations on investments.

 

  7. Limitations on dividends and other distributions, stock repurchases and
redemptions and other restricted payments.

 

  8. Limitations on restrictions affecting subsidiaries.

 

  9. Limitations on transactions with affiliates.

 

  10. Limitations on changes in (i) the nature of their business,
(ii) accounting policies or (iii) fiscal year.

 

Financial Covenants:

None.

 

Events of Default:

Events of default shall be limited to the following: failure to pay principal
when due or interest or other amounts within a specified grace period (to be
determined) after the same becomes due; breach of representations, warranties or
covenants; cross-default and cross-acceleration; bankruptcy and insolvency
events; judgment defaults; actual or asserted invalidity or impairment of the
Bridge Documentation, guarantees or subordination provisions (of subordinated
debt); standard ERISA defaults; and change of control.

 

Expenses and Indemnity:

The Borrower shall pay or reimburse all reasonable and documented costs and
out-of-pocket expenses incurred in connection with the syndication of the Bridge
Facility and with the preparation, negotiation, execution and delivery of the
Bridge Documentation, including without limitation, the reasonable and
documented fees and disbursements of a single legal counsel. You further agree
to pay all reasonable and documented costs and out-of-pocket expenses of the
Administrative Agent, the Lenders and their respective affiliates (including,
without limitation, the reasonable and documented fees and disbursements of
legal counsel incurred in connection with the administration, amendment, waiver
or modification (including proposed amendments,



--------------------------------------------------------------------------------

 

waivers or modifications) of, and enforcement of any of its rights and remedies
under, the Bridge Documentation (provided that you shall not be responsible
hereunder for the fees and expenses of more than one counsel in connection with
any such enforcement action in the same jurisdiction).

 

  The Borrower will indemnify the Lenders, the Lead Arrangers, the
Administrative Agent and their respective affiliates, and hold them harmless
from and against all reasonable and documented out-of-pocket costs, expenses
(including but not limited to reasonable and documented legal fees and expenses
of legal counsel and liabilities arising out of or relating to the Transactions
and any actual or proposed use of the proceeds of any loans made under the
Bridge Facility; provided, however, that no such person will be indemnified for
costs, expenses or liabilities (i) to the extent determined by a judgment of a
court of competent jurisdiction to have been incurred from the gross negligence
or willful misconduct of such person, a material breach by such person of its
express obligations under the Bridge Facility or any settlement entered into by
such person without the Borrower’s consent (which consent shall not be
unreasonably withheld, delayed or conditioned) or (ii) arising out of or in
connection with any claim, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its affiliates or agents or
the performance by any Commitment Party or its affiliates of its role as agent
or arranger of the Bridge Facility and that is brought by one such person
against another such person. The Borrower will not be responsible under the
indemnity for the fees and expenses of more than one counsel for all indemnified
persons in connection with an action, claim, suit, investigation or proceeding
in the same jurisdiction.

 

Waivers and Amendments:

Amendments and waivers of the provisions of the Bridge Documentation shall
require the approval of Lenders holding not less than a majority of the
aggregate principal amount of the loans and commitments under the Bridge
Facility; provided that (a) the consent of each affected Lender shall be
required with respect to (i) increases in the commitment of such Lender;
(ii) reductions of principal, interest or fees; (iii) extensions of the final
maturity date and (iv) releases of all or substantially all of the guarantees
and (b) the consent of all of the Lenders shall be required with respect to
modification of the voting percentages (or any of the applicable definitions
related thereto).

 

Assignments and Participations:

Each Lender may assign all or, subject to minimum amounts to be agreed, a
portion of its loans and commitments under the Bridge Facility. Assignments will
require payment of an administrative fee to the Administrative Agent and, except
for an assignment to an existing Lender or an affiliate of an existing Lender
and, in the case of the Borrower, during the continuance of an Event of Default
(as defined in the Bridge Documentation),



--------------------------------------------------------------------------------

 

the consent of the Administrative Agent and the Borrower (which consent shall
not be unreasonably withheld, delayed or conditioned). In addition, each Lender
may sell participations in all or a portion of its loans and commitments under
the Bridge Facility; provided that no purchaser of a participation shall have
the right to exercise or to cause the selling Lender to exercise voting rights
in respect of the Bridge Facility (except as to certain basic issues).

Yield Protection, Taxes and

Other Deductions:

The Bridge Documentation will contain customary provisions for facilities of
this kind, including, without limitation, in respect of breakage and
redeployment costs, increased costs, funding losses, capital adequacy,
illegality, requirements of law. All payments shall be free and clear of any
present or future taxes, withholdings or other deductions whatsoever (other than
income taxes in the jurisdiction of a Lender’s applicable lending office and
other customarily excluded taxes).

 

Governing Law:

The State of New York. Each party to the Bridge Documentation will waive the
right to trial by jury and will consent to the exclusive jurisdiction of the
state and federal courts located in The Borough of Manhattan, The City of New
York.

Counsel to the

Administrative Agent:

Davis Polk & Wardwell LLP.



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT

$550 MILLION BRIDGE FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B is attached.

The commitments of the Lenders in respect of the Bridge Facility and the closing
and the initial extension of credit thereunder will be subject to satisfaction
of the following conditions precedent:

(a) Consummation of the Acquisition. The Lead Arrangers shall have reviewed, and
be satisfied with, the Acquisition Agreement (it being understood that the Lead
Arrangers are satisfied with the draft acquisition agreement dated July 11, 2011
(the “Draft Acquisition Agreement”) received by the Lead Arrangers at 5:13 p.m.,
New York time, on July 11, 2011). The Acquisition and the other Transactions
shall be consummated concurrently with the initial funding of the Bridge
Facility in compliance with applicable law and in accordance with the
Acquisition Agreement, without waiver or amendment thereof or any consent
thereunder (including any change in the purchase price) in any material respect
by the Borrower in a manner materially adverse to the Lenders unless consented
to by the Lead Arrangers (provided that the Borrower may waive the condition
precedent to the closing of the Acquisition specified in Section 6.2(b) of the
Acquisition Agreement without the consent of the Lenders).

(b) Fees and Expenses. The Borrower shall have paid any fees then due and
payable under the Fee Letter. All accrued costs, fees and expenses (including
legal fees and expenses and the fees and expenses of any other advisors) that
have been invoiced at least two business days prior to the Closing Date that are
payable to the Administrative Agent, the Lead Arrangers and the Lenders shall
have been paid.

(c) Bridge Documentation. The Bridge Documentation shall be executed and
delivered in form and substance reasonably satisfactory to the Administrative
Agent and its counsel, including without limitation credit agreements,
guaranties and other documentation reflecting the terms and conditions set forth
herein and in the Term Sheets.

(d) Material Adverse Effect. Since May 31, 2011 through the date hereof, there
shall not have occurred or be continuing any Target Material Adverse Effect
unless (i) the Borrower waives the condition precedent to the closing of the
Acquisition specified in Section 6.2(b) of the Acquisition Agreement and
(ii) there shall not have occurred and be continuing any Borrower Material
Adverse Effect since March 31, 2011. A “Target Material Adverse Effect” shall
mean any change, event, violation, inaccuracy, circumstance or effect (any such
item, an “Effect”), individually or when taken together with all other Effects
that have occurred prior to the date of determination of the occurrence of the
Target Material Adverse Effect, that is or is reasonably likely to (a) be
materially adverse to the business, assets (including intangible assets),
liabilities, capitalization, financial condition or results of operations of the
Target and its Subsidiaries (as defined in the Acquisition Agreement) taken as a
whole, provided, however, that in no event shall any Effect to the extent
resulting from (in each case, only to such extent) any of the following, either
alone or in combination, be taken into account in determining whether there has
been a Target Material Adverse Effect: (i) any change in economic conditions in
the United States or global economy or capital or financial markets generally
that does not disproportionately



--------------------------------------------------------------------------------

affect the Target and its Subsidiaries taken as a whole, (ii) any change in
economic conditions generally affecting industries in which the Target conducts
business that does not disproportionately affect the Target and its Subsidiaries
taken as a whole, (iii) any change in GAAP (as defined in the Acquisition
Agreement) or (iv) the announcement or pendency of the Merger (as defined in the
Acquisition Agreement); or (b) materially impede the authority of the parties to
consummate the transactions contemplated by the Acquisition Agreement in
accordance with the terms hereof and applicable Legal Requirements (as defined
in the Acquisition Agreement). A “Borrower Material Adverse Effect” shall mean
any Effect, individually or when taken together with all other Effects that have
occurred prior to the date of determination of the occurrence of the Borrower
Material Adverse Effect, that is or is reasonably likely to be materially
adverse to the business, assets (including intangible assets), liabilities,
capitalization, financial condition or results of operations of the Borrower and
its subsidiaries taken as a whole, provided, however, that in no event shall any
Effect to the extent resulting from (in each case, only to such extent) any of
the following, either alone or in combination, be taken into account in
determining whether there has been a Borrower Material Adverse Effect: (i) any
change in economic conditions in the United States or global economy or capital
or financial markets generally that does not disproportionately affect the
Borrower and its subsidiaries taken as a whole, (ii) any change in economic
conditions generally affecting industries in which the Borrower conducts
business that does not disproportionately affect the Borrower and its
subsidiaries taken as a whole, (iii) any change in GAAP or (iv) the announcement
or pendency of the Merger.

(e) Representations and Warranties. All Acquisition Agreement Representations
shall be true and correct to the extent set forth in the last paragraph of
Section 1 of the Commitment Letter. All Specified Representations shall be true
and correct in all material respects (except that any Specified Representation
that is qualified as to “materiality”, “material adverse effect” or similar
language shall be true and correct in all respects (after giving effect to any
such qualification therein)).

(f) Notice of Borrowing. The Administrative Agent shall have received a notice
of borrowing in accordance with the terms of the Bridge Documentation.

(g) Patriot Act. The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Lenders that are required by
regulatory authorities under the applicable “know-your-customer” rules and
regulations, including the Patriot Act.

(h) Miscellaneous Closing Conditions. The Lenders shall have received customary
opinions of counsel for the Borrower and the Guarantors and of local counsel, as
the case may be, and such opinions, corporate resolutions, certificates and
other customary closing documentation (including, but not limited to, a solvency
certificate from the Chief Financial Officer of the Borrower in form and
substance reasonably satisfactory to the Lead Arrangers and a solvency opinion
in the form attached hereto as Exhibit B-1, as well as such other documents as
the Lenders may request, in each case customary for transactions of this type.



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of Solvency Certificate

Date:             , 2011

To the Administrative Agent and each of the Lenders party to the Bridge Loan
Agreement referred to below:

I, the undersigned, a senior authorized financial officer of Electronic Arts
Inc., a Delaware corporation (the “Borrower”), in that capacity only and not in
my individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section      of the Bridge Loan Agreement, dated as of             
        , 2011, among              (the “Bridge Loan Agreement”). Unless
otherwise defined herein, capitalized terms used in this certificate shall have
the meanings set forth in the Bridge Loan Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole (on a going concern basis) are sold with reasonable promptness
in an arm’s-length transaction under present conditions for the sale of
comparable business enterprises insofar as such conditions can be reasonably
evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated



--------------------------------------------------------------------------------

Liabilities), as identified in terms of their nature and estimated magnitude by
responsible officers of the Borrower.

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

(f) “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section      of the Bridge Loan Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Bridge Loan
Agreement and the other [Loan Documents] referred to therein and such other
documents as I have deemed relevant and the contents of this certificate and, in
connection herewith, have made such investigation as I have deemed necessary
therefor. I further certify that the assumptions which underlie and form the
basis for the certifications made in this certificate are fair and reasonable as
of the date hereof.

(c) As a senior authorized financial officer of the Borrower, I am familiar with
the financial condition of the Borrower and its Subsidiaries.

4. Based on and subject to the foregoing as of the date of this certification, I
hereby certify on behalf of the Borrower that after giving effect to the
consummation of the Transactions, to the best of my knowledge, (i) the Fair
Value of the assets of the Borrower and its Subsidiaries taken as a whole exceed
their Stated Liabilities and Identified Contingent Liabilities, (ii) the Present
Fair Salable Value of the assets of the Borrower and its Subsidiaries taken as a
whole exceed their Stated Liabilities and Identified Contingent Liabilities;
(iii) the Borrower and its Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iv) the Borrower and its Subsidiaries taken as
a whole will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature.

* * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by a Senior Authorized Financial Officer as of the date first written
above.

 

ELECTRONIC ARTS INC.

By:

 

 

  Name:   Title:   Senior Authorized Financial Officer